Citation Nr: 1228426	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  01-09 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a drug and alcohol abuse disability as secondary to PTSD.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran's claims file was transferred to the RO in Montgomery, Alabama.  

These matters were previously before the Board in October 2006.  At that time, the Board found that new and material evidence had been received to reopen a claim of service connection for an acquired psychiatric disorder and remanded the issues on appeal to the RO via the Appeals Management Center (AMC).  In January 2010, the Board again remanded the appeal for further development.

In March 2012, the Board solicited an expert medical opinion from the Veterans Health Administration (VHA) under 38 C.F.R. §§ 20.901-20.903 (2011) to obtain guidance on the medical questions raised in the appeal.  The Board subsequently received the VHA opinion, dated in April 2012.  


FINDINGS OF FACT

1.  The Veteran was exposed to a traumatic in-service stressor.  

2.  The Veteran has PTSD due to his in-service stressor.

3.  The Veteran's alcohol and drug abuse disability was caused or aggravated by his PTSD.  

4.  The Veteran does not have depression, anxiety, paranoid schizophrenia, or psychosis.

5.  Any previously existing adjustment disorder did not have its onset in service or for many years thereafter, and it is not related to any incident of service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an alcohol and drug abuse disability, as secondary to PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301(a), 3.303, 3.310 (2011).

3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD and an alcohol and drug abuse disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to service connection for psychiatric disorders, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In this case, the initial adjudication by the AOJ/RO in April 2000 predated the enactment of the VCAA.  The Veteran was notified via letter dated in January 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  His claims were thereafter readjudicated in a March 2006 supplemental statement of the case (SSOC).  See Mayfield, 444 F.3d 1328.  In a subsequent March 2006 letter, he was notified of how VA determines disability ratings and effective dates if service connection is awarded.  His claims were thereafter readjudicated in a July 2008 SSOC.  See id.  Nothing more was required.  

In light of the Board's favorable determinations with respect to the claims for service connection for PTSD and an alcohol and drug abuse disability, as secondary to PTSD, no further discussion of VCAA compliance is needed at this time.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Here, the Board observes that records from the Linda Loma VA Medical Center (VAMC) dated shortly after discharge are unavailable.  Moreover, his statements in support of the claims are of record, including testimony provided at an RO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the October 2006 remand, the Board requested that the AMC send the Veteran a letter tailored to claims concerning PTSD arising from personal assault, confirm that all service treatment and clinical records have been associated with the claims file, and schedule a new VA psychiatric examination.  Accordingly, the AMC sent the requested letter in November 2006, received confirmation from the National Personnel Records Center that there were no additional service treatment records in December 2006, and afforded the Veteran an examination in May 2008.

In the January 2010 remand, the Board requested that the AMC obtain the Veteran's records from the Social Security Administration (SSA).  Accordingly, the AMC obtained his SSA records.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

If psychosis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Service connection is possible for additional disability superimposed on a personality disorder.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2011). 

Service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  38 U.S.C.A. § 1110 permits the receipt of compensation for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claim for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).

The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3) , "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was attacked by several unknown assailants while on active duty.  The beating apparently occurred in a dark field and he had difficulty identifying the culprits.  He asserts that he was stitched up at a medical station after the attack.  He also asserts that his superior officers harassed him.  

The Veteran's service treatment records do not reflect any specific complaints or findings of a psychiatric condition.  A March 1975 enlistment examination reflects a normal psychiatric evaluation.  October 1975 records reflect that he was seen in an outpatient setting for a laceration on his back and jaw (puncturing through to the inside of his mouth).  He reported having been involved in a "social altercation."  The wounds were sutured and he was given medication.  In December 1975, he was seen in an outpatient setting for bite marks on his chest and the left side of his face.  The January 1977 separation examination reflects a normal psychiatric evaluation.  

Post service, VA medical records reflect that the Veteran has been diagnosed with varying or multiple psychiatric disorders, including depression, adjustment disorder, and PTSD.  Of note, a January 2002 occupational therapy discharge note reflects a diagnosis of an adjustment disorder, noting problems of self-defeating behaviors, time management, stress management, decreased motivation, and decreased social interaction.

During an April 2002 RO hearing, the Veteran testified that he has been having paranoia, nervousness, and anxiety ever since he was discharged from service.  He also testified that he had been diagnosed with paranoia shortly after service.  The Board observes that efforts to obtain VA records from 1977 to 1979 have been unsuccessful.  

The Veteran underwent a VA examination in May 2002.  He reported a history of being assaulted in service.  He complained of nightmares of someone trying to kill him and being easily startled.  The examiner noted that examination was difficult because the Veteran was minimally cooperative.  The examiner also noted an odor of alcohol.  No Axis I diagnosis was provided.  The examiner concluded that he could not diagnose the Veteran with PTSD because the Veteran did not provide sufficient information.  The Board notes that the Veteran's claims file was not available to the examiner.  

The Veteran was provided another VA examination in May 2008.  He reported a similar history of being assaulted in service.  He reported being diagnosed with paranoid schizophrenia in 1978 and prescribed stelazine.  The examiner indicated that one of the Veteran's PTSD stressors was an accident involving actual or threatened serious injury or death to self.  The examiner noted that the Veteran's PTSD symptoms have been ongoing since his perceived persecution by his commanding officer and a lieutenant in service.  The examiner indicated that the Veteran met the DSM-IV stressor criterion, but did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnoses were alcohol dependence, cannabis dependence, and symptoms of PTSD without meeting the full diagnostic criteria.  The examiner noted that it was difficult to assess the Veteran's mental functioning apart from his alcohol use.  As for the past diagnosis of paranoid schizophrenia, the examiner noted that the present examination did not suggest a thought disorder.

In a June 2008 addendum, the above examiner stated that the Veteran's primary diagnosis is alcohol dependence, which began prior to service but may have worsened with his in-service stressors as he may have used substances to cope.  The examiner added that, if the Veteran could abstain from substance use, then a more accurate assessment of his mental health could be done.

Although the VA treatment notes showed that the Veteran has been diagnosed with PTSD, he was not provided such a diagnosis at the two VA examinations after full evaluations were conducted.  Thus, in March 2012, the Board solicited an expert medical opinion from the VHA.  

In an April 2012 VHA opinion, the Acting Director of Mental Health Compensation and Pension providers, a licensed psychologist, stated that it is more likely than not that the Veteran has a diagnosis of PTSD conforming to the DSM-IV.  He explained that the VA treatment notes show a diagnosis of PTSD since 2000 and it is assumed that the diagnosis conforms to the DSM-IV as VA mental health providers use DSM-IV criteria when making such diagnoses.  He then stated that it is more likely than not that there is a link between the current PTSD diagnosis and the Veteran's in-service stressor of the social altercation.  He explained that the record consistently noted that all symptoms of PTSD were in response to the assault while on active duty.

The Board first finds that the April 2012 VHA opinion constitutes the most probative opinion of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this regard, the opinion was provided after a thorough review of the entire claims file, including the prior VA examination reports, and the opinion actually provides opinions on the nature and etiology of the Veteran's disabilities with thorough rationales, which the prior VA examiners were unable to do due to various limitations.  

With respect to the PTSD, the record shows that the Veteran was exposed to a traumatic in-service stressor, namely the physical altercation.  In addition, the Veteran has been diagnosed with PTSD that has been linked to the in-service stressor.   Accordingly, service connection for PTSD is warranted.

As for the diagnosed alcohol and drug abuse disorder, the Acting Director opined that the Veteran's polysubstance dependencies are at least as likely as not related to PTSD.  Furthermore, the May 2008 VA examiner in her addendum opined that the Veteran's alcohol dependence which began prior to service may have worsened with his in-service stressors.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his alcohol and drug abuse disability was caused or aggravated by his now service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for an alcohol and drug abuse disability, as secondary to PTSD, is warranted.

While the Board herein is granting service connection for PTSD, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder other than PTSD and an alcohol and drug abuse disability.  

With respect to depression and anxiety, the Acting Director opined that the Veteran does not have a diagnosis of either disorder and that the symptoms attributed to depression and anxiety can be explained by PTSD.  He specifically noted that there is insufficient evidence to support separate or distinct mood or anxiety disorders.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no depression or anxiety that can be related to service, the claim for service connection for depression and anxiety must be denied.  

As for an adjustment disorder, the Acting Director opined that, even if the Veteran had a diagnosis of the disorder in 2002, by definition the disorder would not be related to any incident of service.  He explained that the etiology of the disorder would stem from a psychosocial stressor around the time of the diagnosis.  Thus, the Board finds that any previously existing adjustment disorder did not have its onset in service or for many years thereafter, and it is not related to any incident of service.  Accordingly, service connection for adjustment disorder is not warranted.

Likewise, the Acting Director opined that the evidence of record does not support a diagnosis of paranoid schizophrenia.  He explained that it is extremely unlikely that such a diagnosis would have been overlooked in the many years of treatment since the alleged diagnosis in 1978.  He added that the diagnosis was more likely than not incorrect and symptoms of PTSD, intoxication, and/or withdrawal were probably misdiagnosed.  Thus, as there is no paranoid schizophrenia that can be related to service, the claim for service connection for paranoid schizophrenia must be denied.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

Finally, given the above discussion regarding schizophrenia, the Acting Director opined that the Veteran does not have psychosis and did not have psychosis within a year after discharge from service.  Thus, as there is no psychosis that can be related to service, the claim for service connection for psychosis must also be denied.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

The Board acknowledges the Veteran's assertion that he has had psychiatric problems since active service.  The Veteran is competent to give evidence about observable symptoms such as anxiety and depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a medical opinion relating such symptoms to active service or to self-diagnose a psychiatric disorder.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous psychiatric problems since active service, his opinion is afforded less probative weight than that of the Acting Director.  

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting service connection for PTSD and an alcohol and drug abuse disability, as secondary to PTSD.  However, as the preponderance of the evidence is against the claim for service connection for any other psychiatric disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for PTSD is granted.

Service connection for an alcohol and drug abuse disability, as secondary to PTSD, is granted.

Service connection for an acquired psychiatric disorder other than PTSD and an alcohol and drug abuse disability is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


